DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                        STEVEN G. WIGGINS,
                            Appellant,

                                   v.

                        STATE OF FLORIDA,
                             Appellee.

                             No. 4D18-1930

                          [October 24, 2019]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; William W. Haury, Jr., Judge; L.T. Case No.
062017CF012670A88810.

   Carey Haughwout, Public Defender, and Christine C. Geraghty,
Assistant Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Melynda L. Melear,
Senior Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

  Affirmed.

WARNER, GROSS and TAYLOR, JJ., concur.

                         *          *          *

  Not final until disposition of timely filed motion for rehearing.